[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CORRECTED MEMORANDUM OF DECISION
The court, suo motu, hereby corrects its previously entered memorandum, under the date of September 13, 2001, page 2, line 14, by deleting: "After she completed high school, she enrolled at St. George's School in Newport, at age thirteen, where she was extremely successful academically." Insert in place thereof: "After she completed grammar school, she enrolled at St. George's School in Newport, at age thirteen, where she was extremely successful academically."
In all other respects, the original memorandum remains in full force and effect.
Moraghan, J.T.R.